Citation Nr: 0633464	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  95-20 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from January 1979 to January 
1982 and from September 1990 to March 1991.  He also had 
service with the National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

By rating decision dated in December 1987, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability.  He has sought to reopen his claim on several 
subsequent occasions, and was denied each time, most recently 
in September 1993.  In the rating action dated September 29, 
1993, the RO concluded that new and material evidence had not 
been submitted, and the veteran's claim for service 
connection for a psychiatric disability remained denied.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1998, December 2004, and April 
2006 at which times it was remanded for additional 
development of the record.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claim.  So, regrettably, it is again are 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on 
his part.


REMAND

The RO has not complied with the Board's April 2006 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with 
the remand orders).  

As noted in the previous Board remand, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" 
evidence would include (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

A review of the claims file reveals that, in light of the 
Kent decision, the December 2004 and May 2006 VCAA 
notification letters sent to the veteran are insufficient.  
Although the December 2004 and May 2006 letters informed the 
veteran that new and material evidence could be submitted to 
reopen his claim and indicated what type of evidence would 
qualify as "new" evidence, he was not specifically informed 
of what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  
Therefore, the Board finds that the claim must be remanded 
for compliance with the VCAA and recent case law.



Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 3.159(b) that includes an 
explanation of the information or evidence 
needed to reopen a previously denied claim 
for service connection, as outlined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, the veteran should 
be informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the most recent previous final denial of 
record, dated September 29, 1993.

2.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of him until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


